Citation Nr: 1215795	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-36 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Army from December 1941 to September 1945.  His military decorations include the Combat Infantryman Badge.  The appellant in the present claim is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for DIC under 38 U.S.C. § 1151.  (The Board notes at this juncture that the appellant's claims for DIC under 38 U.S.C. § 1318 and service connection for the Veteran's cause of death, pursuant to 38 U.S.C. § 1310, have been previously adjudicated and denied in respective Board decisions dated in December 2008 and September 2010.  Thus, the only issue presently before the Board is entitlement to DIC under 38 U.S.C. § 1151.)  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

For the reasons that will be further discussed below, the appeal is REMANDED to the RO.  VA will notify the appellant and her representative if further action is required on their part.


REMAND

The Veteran's death certificate shows that he died in late July 2003 at age 84 of pneumonia due to, or as a consequence of dementia. His death was deemed to have been due to natural causes.  At the time of his death, he was service connected for bilateral hearing loss (rated 100 percent disabling since January 1995) and trichophytosis tinea of his feet (rated noncompensably disabling).  The death certificate shows that the Veteran died while a resident patient at Heartland Community Nursing Home of Eaton, Ohio (Heartland) - a community nursing home and assisted living care facility, for which he was placed pursuant to a VA indefinite care contract.  The Veteran was admitted to Heartland in early July 2003; three weeks after his admission he succumbed to pneumonia and died.

VA medical records dated in early June 2003 reflect that the Veteran had been discharged from inpatient hospitalization with diagnoses that included pneumonia.  A VA treatment note dated June 30, 2003, slightly more than three weeks before the Veteran's death, indicate that the Veteran had been treated for respiratory symptoms associated with chronic airflow disease, but chest X-rays obtained on that date show no lung infiltrate, clear pleura, and no notation of pneumonia.  Shortly thereafter, on or around July 4, 2003, the Veteran was admitted as a resident at Heartland Community Nursing Home as a VA contract care patient.  

A VA nursing note dated July 11, 2003, indicates that a VA nurse visited the Veteran at Heartland to review his chart.  The nurse noted that an admission physical examination of the Veteran was conducted at Heartland on July 9, 2003, by the nursing home's medical director.  The nurse noted that the Veteran was being administered the antibiotic Zithromax (referred to as "Z-PAK" in the treatment note) and was displaying respiratory crackles and wheezing.  No respiratory diagnosis was presented in the nursing note.  

A VA physician's palliative care consultation note dated on July 14, 2003, shows that the Veteran's medical condition was extensively discussed by two physicians and a nurse practitioner, who thereafter determined that the Veteran's treatment needs could best be met in the current nursing home location.  He would then likely be discharged to home after completion of the current treatment plan.

As previously stated, the Veteran died of pneumonia due to or as a consequence of dementia two weeks afterwards, in late July 2003.  The appellant now contends that the proximate cause of the Veteran's death by pneumonia was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA healthcare providers for failing to recognize that the Veteran was ill with pneumonia during the two weeks preceding his death and for failing to arrange for his immediate hospitalization to treat this disease.  The appellant's essential contention is that the Veteran would not have died of pneumonia in late July 2003 had he been timely admitted for inpatient emergency treatment at VA, instead of being left in the care of Heartland, and she should therefore be awarded DIC under 38 U.S.C. § 1151.

The Board has reviewed the record and finds that some additional evidentiary development is required before this claim can be adjudicated on the merits.  Specifically, VA should obtain the complete medical records of Heartland Community Nursing Home of Eaton, Ohio, pertaining to the Veteran's brief period of residency at this facility in July 2003 that ended with his death.  These records should include, but are not limited to, his admission examination report of July 9, 2003, as well as his terminal treatment reports at the time of his death.  To the extent possible, VA should also obtain a statement from Heartland Community Nursing Home of Eaton, Ohio, describing its medical treatment facilities and their capabilities that existed at the time of the Veteran's death in late July 2003.    

Thereafter, the Veteran's claims file should be referred to an appropriate VA physician who is not employed at the Indianapolis, Indiana VA Medical Center, for review.  Afterwards, the reviewing physician should provide an opinion as to whether it is at least as likely as not that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA healthcare providers regarding their determination on July 14, 2003, that the Veteran's medical treatment needs could best be met in his then-current nursing home location.  The opining physician should review the record and determine if the Veteran had pneumonia on July 11 - 14, 2003.  If so, the physician should provide an opinion as to whether or not the VA healthcare providers associated with the Veteran's case at the time should have known that he had pneumonia and whether it is at least as likely as not that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA healthcare providers for not referring him for immediate admission for inpatient emergency treatment of his pneumonia.   

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain the complete medical records of Heartland Community Nursing Home of Eaton, Ohio, pertaining to the Veteran's residence at this facility in July 2003.  These records should include, but are not limited to, his admission examination report of July 9, 2003, as well as his terminal treatment reports at the time of his death.  

VA should also obtain a statement from Heartland Community Nursing Home of Eaton, Ohio, providing a detailed description of its medical treatment facilities and capabilities that existed at the time of the Veteran's death in late July 2003.

The RO should undertake any necessary development to determine the medical care facilities and capabilities at Heartland in late July 2003, such as obtaining a copy of any VA contract or agreement with that facility.

If the aforementioned records, or any other evidence deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why it could not be obtained.  

2.  After the above development has been completed, the Veteran's claims file should be referred to a VA examiner who is not in the employ of the Indianapolis, Indiana, VA Medical Center, who should be asked to review the late Veteran's pertinent clinical history contained in his claims file and then provide an opinion that addresses the following questions:

(a.)  Given the late Veteran's clinical history of recent treatment for pneumonia in the months prior to his death, the evidence of active upper respiratory symptoms in July 2003, and his prescription of an antibiotic regimen involving Zithromax in July 2003, is it at least as likely as not (i.e., 50 percent or greater likelihood) that the Veteran had active pneumonia at the time his case was reviewed by VA for a palliative care consultation on July 14, 2003?

(b.)  If the VA examiner opines that the Veteran did have active pneumonia on July 14, 2003, then given the medical treatment capabilities of Heartland Community Nursing Home of Eaton, Ohio, in existence at the time, is it at least as likely as not (i.e., 50 percent or greater likelihood) that the July 14, 2003 determination of the VA physician(s) that the Veteran's treatment needs could best be met in the current nursing home location at Heartland of Eaton, Ohio, instead of referring him for immediate VA inpatient emergency treatment, represent carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on part of the treating personnel involved? 

The examiner must determine and discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

A complete rationale must be provided for any opinion provided.

3.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  Then, the pending claim of entitlement to DIC under 38 U.S.C. § 1151 should be readjudicated.  If the maximum benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

